                                                                                     FILED
                                UNITED STATES DISTRICT COU
                              SOUTHERN DISTRICT OF CALIFO                            DEC 1 3 2018
                                                                               CLERK US DISTR ICT COURT
UNITED STATES OF AMERICA,                                                   SOUTHERN DISTRIJT OF CALIFORNIA i
                                                                          l RY         .{Ii
                                                                                         A           DEPI JT V •
                                                              Case No. l 8CRJ823-LAE~                     :: -~)

                                         Plaintiff,
                        vs.
                                                              JUDGMENT OF DISMISSAL
MELISSA MEDINA RODRIGUEZ ALLEN,


                                      Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 0    the Court has dismissed the case for unnecessary delay; or

 D    the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 0    a jury has been waived, and the Court has found the defendant not guilty; or

 0    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information:
      21:952, 960 - Importation of Methamphetamine (FELONY)




 Dated:   12/ 10/2018
                                                      Hon. Larry Alan Burns
                                                      United States District Judge
